DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-26 are deemed to have an effective filing date of October 9, 2015.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 14-18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 7,894,905 to Pless et al. (hereinafter referred to as “Pless”) in view of US Patent No. 2008/01322979 to Gerber and US Patent No. 3,908,668 to Bolduc.
Regarding claim 1, Pless teaches a method for treating pain in a patient (e.g., title and abstract), comprising: implanting an IPG of a first neurostimulator on a first side of a head of a patient (e.g., abstract and Fig. 1 where the neurostimulator 110 includes an IPG), including: opening a first primary incision on the first side of the head to expose the subcutaneous region below the dermis in the patient (e.g., column 7, line 19-26: neurostimulator device is implanted intracranially under the patient’s scalp as shown in Fig. 2 which necessarily requires opening a primary incision); opening a first pocket through the first primary incision (e.g., column 7, lines 29-30: device is implanted under the patient’s scalp but partially or fully external to the cranium implies that a pocket is formed); inserting a lead for the first neurostimulator through the first primary incision and subcutaneously routing electrodes on the lead from the first pocket to a nerve region on the first side of the head (e.g., column 8, lines 17-27: lead 222 is coupled to neurostimulator 110 and electrodes are subcutaneously routed to a desired location in the cranium; and column 3, lines 43-47: device is implanted in the cranium  and attached to leads with electrodes at the distal end of each lead where the electrodes are nerve electrodes); and disposing a body of the IPG of the first neurostimulator in the first pocket through the first primary incision (e.g., column 7, lines 19-22: device 110 is implanted in patient’s parietal bone outside of the lamboid suture 212 [which is a line of tissue that connects the occipital bone with the parietal bone- google.com]); and 
The claimed invention differs from Pless in that a first neurostimulator is implanted on a first side of a head of a patient and a second neurostimulator is implanted a second side of the head of the patient.  However, Gerber, in a related art: method of implanting a medical lead, teaches implanting a neurostimulator on a first side of the head of a patient and implanting a second neurostimulator on a second side of the head of the patient to provide bilateral stimulation to any two regions of a patient (e.g., paragraph [0027] of Gerber and that the electrical stimulation is delivered to treat pain (e.g., paragraph [0002] of Gerber). Accordingly, one of ordinary skill in the art would have modified the method of the Pless to implant a neurostimulation on each side of a patient’s head to treat bilateral pain as taught by Gerber, and because the combination would have yielded predictable results.
Pless in view of Gerber differ from the claimed invention in that it does not expressly teach closing the primary incision of each neurostimulator. However, Bolduc teaches, in a related art: implanted tissue stimulator, that the surgeon creates a subcutaneous pocket to receive the encapsulated pulse generator in tissue lying beneath the skin and after the pulse generator is placed in the pocket, the incision is closed and precautions are taken to guard against infections (e.g., column 1, lines 43-48 of Bolduc). Accordingly, one of ordinary skill in the art would have modified the method of Pless in view of Gerber to include the steps of closing the first and second 
With respect to claim 10, Pless in view of Gerber and Bolduc teaches the method of claim 1, wherein the nerve region on the first side of the head and the nerve region on the second side of the head includes occipital nerves (e.g., abstract and paragraphs [0004]-[0005] of Gerber: implantable medical leads of an electrical system are implanted proximate to an occipital nerve to treat pain). One of ordinary skill in the art would have modified the method of Pless in view of Gerber and Bolduc further to implant the nerve electrodes to include stimulating the occipital nerves to relieve pain due to occipital neuralgia in view of the teachings of Gerber, and because the combination would have yielded predictable results. 
As to claim 14, Pless in view of Gerber and Bolduc teaches the method of claim 1, wherein the pain therapy includes a therapy to treat migraine headaches (e.g., column 7, lines 5-14 of Pless: the implantable device can treat migraine headaches).
With respect to claim 15, Pless in view of Gerber and Bolduc teaches the method of claim 1, wherein the pain therapy includes a therapy to treat headaches selected from the group consisting of tension type headaches, cluster headaches, chronic daily headaches, hemicranias continua headaches, cervicogenic headaches, and secondary musculoskeletal headaches (e.g., paragraph [0028] of Gerber: stimulation of the occipital region alleviates pain associated with cervicogenic headaches).
As to claim 16, Pless in view of Gerber and Bolduc teaches the method of claim 1, wherein the pain therapy includes a therapy to treat pain selected from the group consisting of neuropathic head pain, neuropathic face pain, nociceptive head pain, 
With respect to claim 17, Pless in view of Gerber and Bolduc teaches the method of claim 1, wherein the pain therapy includes a therapy to treat pain from neuralgia selected from the group consisting of greater occipital neuralgia, supraorbital neuralgia, auriculotemporal neuralgia, infraorbital neuralgia, and trigeminal neuralgia (e.g., paragraphs [0004] and [0028] of Gerber: greater occipital neuralgia or trigeminal neuralgia). One of ordinary skill in the art would have modified the method of Pless in view of Gerber and Bolduc further to implant the nerve electrodes to include stimulating the greater occipital or trigeminal nerves to relieve pain due to occipital or trigeminal neuralgia in view of the teachings of Gerber, and because the combination would have yielded predictable results.
Referring to claim 18, Pless discloses a method for treating pain in a patient (e.g., title and abstract), comprising: implanting an IPG of a first neurostimulator on a first side of a head of a patient (e.g., abstract and Fig. 1 where the neurostimulator 110 includes an IPG), including: opening a first primary incision on the first side of the head to expose the subcutaneous region below the dermis in the patient (e.g., column 7, line 19-26: neurostimulator device is implanted intracranially under the patient’s scalp as shown in Fig. 2 which necessarily requires opening a primary incision); opening a first pocket through the first primary incision (e.g., column 7, lines 29-30: device is implanted under the patient’s scalp but partially or fully external to the cranium implies that a pocket is formed); inserting a first lead for the first neurostimulator through the first 
The claimed invention differs from Pless in that a first neurostimulator is implanted on a first side of a head of a patient and a second neurostimulator is implanted a second side of the head of the patient for bilateral pain treatment.  However, Gerber, in a related art: method of implanting a medical lead, teaches implanting a neurostimulator on a first side of the head of a patient and implanting a second neurostimulator on a second side of the head of the patient to provide bilateral stimulation to any two regions of a patient (e.g., paragraph [0027] of Gerber and that the electrical stimulation is delivered to treat pain (e.g., paragraph [0002] of Gerber). Accordingly, one of ordinary skill in the art would have modified the method of Pless to 
Pless in view of Gerber differ from the claimed invention in that it does not expressly teach closing the primary incision of each neurostimulator. However, Bolduc teaches, in a related art: implanted tissue stimulator, that the surgeon creates a subcutaneous pocket to receive the encapsulated pulse generator in tissue lying beneath the skin and after the pulse generator is placed in the pocket, the incision is closed and precautions are taken to guard against infections (e.g., column 1, lines 43-48 of Bolduc). Accordingly, one of ordinary skill in the art would have modified the method of Pless in view of Gerber to include the steps of closing the first and second primary incisions in order to close the incision/wound and guard against infections as taught by Bolduc, and because the combination would have yielded a predictable result.
With respect to claim 26, Pless in view of Gerber and Bolduc teaches the method of claim 18, wherein the bilateral pain therapy includes a therapy to treat headaches (e.g., column 7, lines 5-14 of Pless: the implantable device can treat migraine headaches).

Claims 2-9, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pless in view of Gerber and Bolduc as applied to claim 1 above, and further in view of US Patent Application Publication No. 2009/0270951 to Kallmyer.
Claims 2-4, 7 and 9 (and claims 19, 20 and 22-23, respectively) differ from the claimed invention of Pless in view  of Gerber and Bolduc in that a headset with a coil is 
With respect to claims 5 and 24, Pless in view of Gerber, Bolduc, and Kallmyer teaches the method of claims 4 and 23, further comprising using a handheld device to communicate with the first neurostimulator using the first headset coil and the second neurostimulator using the second headset coil (e.g., Fig. 3, 324 and column 10, lines 30-52 of Pless: handheld initiating device 324 communicates with the first neurostimulator using a wireless link using the headset and coil of Kallmyer).
As to claim 6, Pless in view of Gerber, Bolduc, and Kallmyer teaches the method of claim 4, further comprising using Bluetooth communication to communicate with an external device (e.g., column 10, lines 16-24 of Pless: the wireless link between the implanted neurostimulator and an external device using Bluetooth communication).
.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pless in view of Gerber and Bolduc as applied to claim 1 above, and further in view of US Patent Application Publication No. 2014/0135886 to Cook et al. (hereinafter referred to as “Cook”).
Pless in view of Gerber and Bolduc teaches the method of claim 1, but does not expressly teach that the nerve region on the first side of the head and the nerve region on the second side of the head includes supraorbital nerves or auricular-temporal nerves. However, Gerber teaches that electrical stimulation proximate the occipital nerve or trigeminal nerve is provided to mask pain (e.g., paragraphs [0004]-[0005] of Gerber) and Cook, in a related art: stimulation of the trigeminal nerve to treat medical disorders teaches that stimulation of the trigeminal nerve includes supraorbital nerves and auriculotemporal (i.e. auricular-temporal) nerves (e.g., abstract and paragraphs [0016] and [0098] of Cook). Accordingly, one of ordinary skill in the art would have recognized the benefits of stimulating the supraorbital or auricular-temporal nerves when stimulating the trigeminal nerve in view of the teachings of Cook. Consequently, one of ordinary skill in the art would have modified the method of Pless in view of Gerber and Bolduc to stimulate the supraorbital nerves or auricular-temporal nerves as such were known trigeminal nerves to stimulate to treat medical disorders as taught by Cook, and because the combination would have yielded predictable results. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pless in view of Gerber and Bolduc as applied to claim 1 above, and further in view of US Patent Application Publication No. 2006/0122664 to Sacha et al. (hereinafter referred to as “Sacha”).
As to claim 13, Pless in view of Gerber and Bolduc teaches the method of claim 1, but does not expressly disclose that the first primary incision on the first side of the head is disposed proximate to and above a pinna on the first side of the head, and the second primary incision on the second side of the head is disposed proximate to and above a pinna on the second side of the head. However, Sacha, in a related art: implant in a patient’s head, teaches that an implant module may be positioned above, below or adjacent to the ear of a patient (e.g., paragraph [0059] of Sacha) and that an incision is made (e.g., paragraph [0055] of Sacha), a pocket is formed (e.g., paragraph [0056] of Sacha), inserting a lead with electrodes (e.g., paragraph [0057] of Sacha), and closing the incision (e.g., paragraph [0058] of Sacha). Accordingly, one of ordinary skill in the art would have recognized that the incision can be made proximate to and above a pinna on a side of a patient’s head. Consequently, it would have been obvious to one of ordinary skill in the art to modify the method of Pless in view of Gerber, and Bolduc to open a primary incision to expose the subcutaneous region below the dermis in a patient proximate to and above the pinna on a side of a patient’s head in view of the teachings of Sacha that such was known to those skilled in the medical implant arts.   It would have been further obvious to open an incision above the pinna on two sides of a patient to treat bilateral pain.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 10-17, 18, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,258,805 in view of Gerber. Claims 1 and 18 of the instant application are conflicting or coextensive with claim 10 of the ‘805 patent. Claims 10-12 of the instant application are conflicting or coextensive with claim 16 of the ‘805 patent. Claims 13, 14-15, 16, 17, and 26 of the instant application are conflicting or coextensive with claims 14, 18, 19, 20, and 18 of the ‘805 patent, respectively.
The claimed subject matter differs from the ‘805 patent in that a first neurostimulator is implanted on a first side of a head of a patient and a second neurostimulator is implanted a second side of the head of the patient.  However, Gerber, in a related art: method of implanting a medical lead, teaches implanting a neurostimulator on a first side of the head of a patient and implanting a second neurostimulator on a second side of the head of the patient to provide bilateral stimulation to any two regions of a patient (e.g., paragraph [0027] of Gerber and that the electrical stimulation is delivered to treat pain (e.g., paragraph [0002] of Gerber). .
 
Claims 2-4, 7, 9, 19-20, 22-23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 10,258,805 in view of Gerber and Kallmyer. Claims 2-4, 7 and 9 (and claims 19, 20 and 22-23, respectively) differ from the claimed invention of the ‘805 patent in that a headset with a coil is used to recharge the battery of the implanted neurostimulator (e.g., Fig. 13C and paragraph [0072] of Kallmyer) and to communicate between a recharging using and the implanted neurostimulator (e.g., paragraph [0075] of Kallmyer: both recharging device 70 and IMD 2 may include telemetry coils and control circuits for supporting telemetry communication between the two devices) and the recharging device 70 is an external device that interfaces with the implanted device using RF communication (e.g., paragraphs [0006]-[0007], [0071] and [0179] of Kallmyer: energy transfer occurs using RF coupling). Accordingly, one of ordinary skill in the art would have modified the method of the ‘805 patent in view of Gerber to place a headset on the head and positioning a headset coil proximate to the IPG of the stimulator to recharge the implanted battery and communicate with the implanted device in view of the teachings of Kallmyer, and because the combination would have yielded predictable results.

Claims 5 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 10,258,805 in view of Gerber, Kallmyer, and US Patent Application Publication No. 2007/0049988 to Carbunaru et al. (hereinafter referred to as “Carbunaru”). Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the present application is an obvious variant of at least one claim of the ‘805 patent. Claims 5 and 24 differ from the ‘805 patent in view of Gerber and Kallmyer in that it does not expressly disclose using a handheld device to communicate with the first and second neurostimulators using the first and second headset coils, respectively. However, Carbunaru, in a relate art: implantable stimulation system, teaches that an external battery charging system may providing power used to recharge the power source (145) [of the implant] via an RF link where the external device includes a hand held programmer (e.g., paragraph [0040] of Carbunaru). Accordingly, one of ordinary skill in the art would have modified the method of the ‘805 patent in view of Gerber and Kallmyer  so that its rechargeable battery includes a hand held programmer in view of the teachings of Carbunaru that such was known in the implantable art, and because the combination would have yielded predictable results.  

Claims 6, 8, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 10,258,805 in view of Gerber, Kallmyer, and WO 2004/103465 to Wahlstrand et al. (hereinafter referred to as “Wahlstrand”). Claims 6 and 8 (and 21) differ from the claimed invention of the above combination in that the combination does not expressly disclose using Bluetooth  in view of Gerber and Kallmyer so that the communication between the implanted medical device and an external device is RF communication that includes Bluetooth communication as taught by Wahlstrand to be a known engineering wireless communication technique in the implanted medical arts, and because the combination would have yielded predictable results.

Claims 1, 10-18, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,850,112 in view of Gerber. Claims 1, 10, 11-12, 13, 14-17, 18, and 26 of the instant application are conflicting or coextensive with claims 1/3 or 11, 12, 15, 16, 18-20, 11, 16 of the ‘112 patent.
The claimed subject matter differs from the ‘112 patent in that a first neurostimulator is implanted on a first side of a head of a patient and a second neurostimulator is implanted a second side of the head of the patient.  However, Gerber, in a related art: method of implanting a medical lead, teaches implanting a neurostimulator on a first side of the head of a patient and implanting a second neurostimulator on a second side of the head of the patient to provide bilateral stimulation to any two regions of a patient (e.g., paragraph [0027] of Gerber and that the .

Claims 1, 10-14, 18 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,884,190 in view of Gerber and Bolduc. Claims 1 and 18 of the instant application differ from the claimed invention in that the claims 1 and 4 of the ‘190 patent do not expressly recite implanting two neurostimulators, each on a side of a patient’s head and the steps of closing the first primary incision and the second primary incision. However, Gerber, in a related art: method of implanting a medical lead, teaches implanting a neurostimulator on a first side of the head of a patient and implanting a second neurostimulator on a second side of the head of the patient to provide bilateral stimulation to any two regions of a patient (e.g., paragraph [0027] of Gerber and that the electrical stimulation is delivered to treat pain (e.g., paragraph [0002] of Gerber). Accordingly, one of ordinary skill in the art would have modified the method of the ‘805 patent implant a neurostimulation on two sides of a patient’s head to treat bilateral pain as taught by Gerber, and because the combination would have yielded predictable results.
	With respect to the closing steps, Bolduc teaches, in a related art: implanted tissue stimulator, that the surgeon creates a subcutaneous pocket to receive the encapsulated pulse generator in tissue lying beneath the skin and after the pulse 
Claims 10, 11, 12, 13, 14, and 26 of the instant application are conflicting or coextensive with claims 7, 1, 9, 3, 1, and 1 of the ‘190 patent, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2005/0020873 to Berrang et al. is directed to a totally implantable hearing implant that is implanted proximate to and above a pinna (e.g., Fig. 3 and paragraph [0031] of Berrang).
US Patent Application Publication No. 2012/0277621 to Gerber et al. is directed to an implantable nerve stimulator on both sides of the patient’s head.
US Patent No. 5,876,425 to Gord et al. is directed to a power control loop for an implantable tissue stimulator where a headpiece is adjacent the ear of the patient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792